EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese parent Application No. JP2015-222133, filed on 11/12/2015 was received with the present application.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Mainak Mehta on 02/12/2021.


The application has been amended as follows: 

In the Claims:
In claim 2, line 3-4, the limitation “the rear end of the insertion hole” has been amended to read -- a rear end of the insertion hole --.

In claim 3, line 2, the limitation “wherein the length from a rear end of the male screw portion” has been amended to read -- wherein a length from a rear end of the male screw portion --.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1-4 are allowed.

The prior art of record, either individually or in combination, fail to teach or suggest, a cam shaft drive device having the particular structure recited within independent claim 1. More specifically, a cam shaft drive device comprising a chain chamber (which has a cylindrical shape and defined by a front wall and a rear wall) that accommodates a cam sprocket connected to a cam shaft, a chain wound around said cam sprocket, and a guide lever with support hole; the guide lever pivotally mounted on rear wall by a inserting support bolt (which has a head portion, a shaft portion, and a male screw potion) through the support hole of said guide lever; and the front wall of the chain chamber including an insertion hole through which the support bolt is inserted, and the rear wall of the chain chamber including a female screw hole configured to engage the male screw portion of the support bolt; wherein, the length from front end to rear end of the shaft portion of the support bolt is greater than the axial distance between the front end of the support hole on the guide lever to the front end of the insertion hole on the front wall when the guide lever is pivotally mounted on the rear wall by screwing the male screw portion of the support bolt into the female screw hole on the rear wall. 
Konno (U.S. PGPUB 2013/02100566), Katabira et al. (Japanese Patent Publication JP08-105499A), and Japanese Patent Publication JP60-066803U1, appears to be the closest related prior art to applicant’s claimed invention. That is, Konno teach (Figures 1A-2) a cam shaft drive device (timing transmission 10) comprising: a cam sprocket (sprocket 14), cam shaft (camshaft 7), a chain (endless traveling timing chain 11), a guide lever (chain guide 100) with a support hole (boss 115), a chain chamber (oil-tight space 5) provided on a cylinder head (engine block 2) and defined by a front wall (chain cover 4) and a rear wall (wall 3), and a support bolt (bolt/ shaft 3a); the support bolt (bolt/ shaft 3a) including a head portion (hex-head of the bolt/ shaft 3a), a shaft portion (non-threaded portion of the bolt/ shaft 3a), and male screw portion (threaded portion of the bolt/ shaft 3a) that is configured to engage with a female screw hole (threaded hole on wall 3) provided on said rear wall (wall 3); wherein, the length from front end to rear end of the shaft portion of the support bolt (non-threaded portion of the bolt/ shaft 3a) is greater than the axial distance from the front end of said support hole (side face 113 of the boss 115) to the front surface of the front wall (exterior surface of the chain cover 4) when the guide lever (chain guide 100) abuts the rear wall (wall 3). Yet, the front wall that defines the chain chamber in Konno’s cam shaft drive device does not include an insertion hole for inserting the support bolt. Katabira 2), a guide lever (tensioner arm 8) with a support hole (opening though which pin 8a extends), a chain chamber (engine case 9) defined by a front wall (right side wall of the engine case 9 illustrated in figure 1b) and a rear wall (left side wall of the engine case 9 illustrated in figure 1b), and a support bolt (pin 8a); the support bolt (pin 81) including a head portion, a shaft portion, and male screw portion is configured to engage with a female screw hole (opening on the left side wall of the engine case 9 though which pin 8a extends) provide on said rear wall (right side wall of the engine case 9); wherein, the support bolt (pin 8a) is inserted through an insertion hole (opening on the right side wall of the engine case 9 though which pin 8a extends) provide on the front wall (left side wall of the engine case 9) when the guide lever (tensioner arm 8) is mounted on the rear wall (opening on the right side wall of the engine case 9). However, oppose to the relative dimensions of the support bolt explicitly recited within claim 1, the shaft 
Accordingly, the cam shaft drive device claimed in claims 1-4 are determined to be allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 


/R.J.D./Examiner, Art Unit 3654                                     /MICHAEL R MANSEN/                                                                             Supervisory Patent Examiner, Art Unit 3654